Citation Nr: 0015282	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-31 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a foot disorder.

3.  Entitlement to service connection for residuals of an 
injury to the groin.

4.  Entitlement to service connection for a right shoulder 
disorder.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from March 1988 to March 1997.  
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal. 


REMAND

The veteran contends that he is entitled to service 
connection for a bilateral knee disorder, a foot disorder, 
residuals of an injury to the groin and a right shoulder 
disorder.  The claims file contains several statements from 
the veteran in which he indicates that his service medical 
records document treatment for the disorders and/or injuries 
for which he is seeking service connection.  However, review 
of the record discloses that the RO has determined that the 
service medical records are incomplete.  Further development 
is required before further appellate review.

In this regard, the Board notes that the only service medical 
records that have been associated with the claims file are 
for the year 1996, and copies of the veteran's entrance, 
periodic, and separation examinations are not included with 
these records.  Additionally, the Board notes that an April 
1997 memo in the claims file indicates that the veteran 
advised the RO that his service medical records were in 
Japan.  The veteran indicated that he had requested a copy of 
his records, and would forward the same upon receipt.  These 
records were never associated with the claims file.  

The claims file also shows that the RO has requested the 
veteran's service medical records from the National Personnel 
Records Center (NPRC) on at lest two occasions.  In October 
1997, the NPRC indicated that there were no service medical 
records or line of duty determinations on file for the 
veteran.  However, the evidence of record establishes that a 
line of duty determination was issued, as the veteran has 
provided a copy.  In July 1998, the NPRC indicated that there 
were no medical records on file for the veteran and it was 
suggested that the RO contact the Records Management Center 
(RMC) to attempt to obtain a complete copy of the veteran's 
service medical records.  In August 1998, the RMC advised 
that no records were on file for the veteran.  

While the RO has attempted to obtain a complete copy of the 
veteran's service medical records, the Board is of the 
opinion that further attempts to obtain the veteran's service 
medical records should be undertaken.  The United States 
Court of Appeals for Veterans Claims has held that where a 
veteran has asserted that pertinent medical records are in 
existence and are in the Government's possession, any such 
records which are in existence are constructively part of the 
record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  

Additionally, the Board notes that the Texas Veterans 
Commission has been appointed as the veteran's 
representative.  However, the most recent correspondence of 
record reflects that the veteran may now reside in Indiana.  
The status of the veteran's representation by the Texas 
Veterans Commission should be clarified.  38 C.F.R. § 20.600, 
20.601, 20.608 (1999).

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
inquire as to whether the veteran has any 
copies of his service medical records.  

2.  The RO should request the veteran's 
service medical records directly from the 
service department.  If the service 
department is unable to furnish the 
records, the service department should be 
asked to trace the veteran's service 
medical records, and to determine where 
the veteran was last stationed, and to 
determine whether the service medical 
records were ever obtained by that duty 
station, apparently in Japan, according 
the information supplied by the veteran.  
If the effort is successful, the 
development requested below need not be 
undertaken.

3.  If the service department is unable 
to locate the veteran's service medical 
records after attempting to trace those 
records from the last duty station which 
received the records, the service 
department should be asked to determine 
whether copies of the veteran's induction 
examination, periodic examinations, or 
separation examination, are available.  
If the effort is successful, the 
development requested below need not be 
undertaken.

4.  If the service department is 
unsuccessful in locating any of these 
records, the RO should directly request a 
copy of any clinical records available 
for the veteran at the location where he 
the separations examination was 
conducted.  The RO should specify that it 
is requesting any available clinical 
records, including reports of radiologic 
or laboratory examinations.

5.  The RO should also ask the veteran 
for specific information regarding 
treatment dates for his alleged disorders 
and/or injuries and for the names and 
addresses of the medical facilities where 
he received such treatment.  Thereafter, 
the RO should contact directly each 
medical facility identified by the 
veteran in an attempt to obtain the 
veteran's treatment records.  

6.  The RO should ask the veteran to 
identify any and all facilities at which 
he sought private medical care while in 
service or after service, and, if any in-
service or post-service private clinical 
records are available, the RO should, 
after obtaining the necessary 
authorizations, attempt to obtain such 
records.  

7.  The RO should also obtain VA clinical 
records from 1997 to the present.  

8.  If all other attempts to obtain the 
veteran's service medical records are 
unsuccessful, the RO should request a 
complete copy of the veteran's treatment 
records at Samaritan Medical Center, 
Watertown, New York, where the veteran 
was treated in 1996 for a gunshot wound 
to the hand.  Samaritan Medical Center 
should be asked whether any copies of the 
veteran's service medical records prior 
to 1996 were sent to that facility.  

9.  Documentation of all efforts 
undertaken to obtain the veteran's 
service medical records should be 
included in the claims file.

10.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



